Citation Nr: 0531402	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-18 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and a friend


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from December 1969 
to August 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Louis, Missouri, Regional Office (RO).

In September 2005, the appellant, along with his mother and a 
friend, testified during a hearing before the undersigned 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With respect to the issue of entitlement to a compensable 
rating for bilateral hearing loss, the Board finds that 
additional development is necessary prior to appellate 
review.  

During the hearing before the undersigned, the veteran 
testified that his hearing warranted a compensable 
evaluation.  He also maintained that his hearing had worsened 
since the last VA audiological examination in February 2003.  
His mother and a friend corroborated the veteran's testimony 
based on their first-hand observations of him during the last 
several years.

The veteran's representative contended that, based on his 
first-hand conversations, the veteran's hearing was much 
worse that currently evaluated.  

Given the allegations of worsening disability, the veteran 
must be afforded a new audiological examination to determine 
the current level of severity of the veteran's bilateral 
hearing loss.  38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

The veteran submitted private audiologic medical records 
subsequent to the September 2005 hearing, along with a waiver 
of RO consideration.  This evidence includes an August 2003 
audiologic examination report along with a December 2004 
letter from the private audiologist.  In light of the 
allegations of worsening disability, the Board finds that 
these records are not current for rating purposes.

Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Among other things, the VCAA eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Although the RO issued a notice letter to the veteran in 
November 2002, the Board finds that it does not comply with 
VCAA requirements with respect to the issue on appeal.  In 
addition, the RO did not include the text of the regulation 
that implements the statute's notice requirements in the 
March 2004 statement of the case.  Thus, this is not 
sufficient to constitute the notice contemplated by 
38 U.S.C.A. § 5013(a).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate his claim for a compensable 
rating for bilateral hearing loss, and of 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) and any applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

2.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded an evaluation by an examiner 
with appropriate expertise, to determine 
the current nature and severity of his 
service-connected bilateral hearing loss.  
Any indicated studies must be performed, 
and the claims folder, including a copy 
of this remand, must be made available to 
and reviewed by the examiner.  The 
examiner should note such review in the 
examination report. 

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  The RO should re-adjudicate the 
veteran's claim, with consideration of 
all evidence received since the March 
2004 statement of the case.  If the 
claims remain denied, the RO should issue 
a supplemental statement of the case, and 
the veteran and his representative should 
be given an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


